 

AMENDMENT #1 TO THE SHARE EXCHANGE AGREEMENT

DATED JUNE 22, 2015

 

THIS AMENDMENT #1 TO THE SHARE EXCHANGE AGREEMENT DATED June 22, 2015 (the
“Amendment”) is made effective as of September 2, 2015, by and between Quint
Media, Inc., OncBiomune, Inc., Robert L. Elliott, M.D., and Jonathan F. Head,
Ph. D. (collectively the “Parties”).

 

BACKGROUND

 

A. The Parties entered into that certain share exchange agreement dated June 22,
2015 (the “SEA”). A true and correct copy of the SEA is attached hereto as
Exhibit “A”; and

 

B. The Parties desire to amend the SEA as set forth expressly below.

 

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1. All references to “3,000,000” in the SEA shall be replaced in its entirety by
“4,493,372”.

 

2. All references to “50,000,000” in the SEA shall be replaced in its entirety
by “51,493,372”.

 

3. This Amendment shall be deemed part of, but shall take precedence over and
supersede any provisions to the contrary contained in the SEA. Except as
specifically modified hereby, all of the provisions of the SEA which are not in
conflict with the terms of this Amendment shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
September 2, 2015.

 

Quint Media, Inc.   OncBiomune, Inc.         By: /s/ Constantin Dietrich   By:
/s/ Robert L. Elliott, M.D. Name: Constantin Dietrich   Name: Robert L. Elliott,
M.D. Title: Chief Executive Officer   Title: President           By: /s/ Robert
L. Elliott, M.D.   By: /s/ Jonathan F. Head, Ph. D. Name: Robert L. Elliott,
M.D.   Name: Jonathan F. Head, Ph. D.


 

 

